             Case 1:16-cv-03430-RA Document 160 Filed 03/22/21 Page 1 of 2


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 RAPTOR TRADING SYSTEMS, INC.,                                      DATE FILED: 3-22-21

                             Plaintiff,
                                                                      16-CV-3430 (RA)
                        v.

 DAVID BETHI, et al.,

                             Defendants.



 MICHAEL WALLACH, et al.,

                             Plaintiffs,
                                                                      16-CV-5392 (RA)
                        v.
                                                                            ORDER
 THEODOROS LARDOS, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       According to parties’ status letter, the parties have reached a settlement in principle. Dkt. 159.

Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action is

made within forty-five (45) days. Any application to reopen this action must be filed within forty-five

(45) days of this order, and any application filed thereafter may be denied solely on that basis. If the

parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same forty-five

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).
              Case 1:16-cv-03430-RA Document 160 Filed 03/22/21 Page 2 of 2



         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      March 22, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
